DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and reply of 4 November 2020 are entered.
	Claims 10, 18, and 23-25, and 27-60 have been canceled. Claims 1-9, 11-17, 19-22, 26, and 61 are pending. Claims 22 and 26 are withdrawn. Claims 1-9, 11-17, 19-21, and 61 are being examined on the merits.
	The Restriction/Election requirement of 27 March 2020 remains in effect.
	The Applicants’ amendment has overcome the rejection under 35 U.S.C. 112(b).
	The Applicants’ remarks providing a statement of common ownership has overcome the rejection under 35 U.S.C. 103.
	The amendment and reply has not overcome the rejections for double patenting, with responses to Applicants’ arguments found below. The previous provisional rejection is modified to a rejection in light of the issuance of the patent.
	The amendment has necessitated a new grounds of rejection under 35 U.S.C. 112(a) for scope of enablement found below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, 19, 21, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as filing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would leave one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
(a) actual reduction to practice
The specification shows the reduction to practice of the treatment of PNH using the oligopeptide R5000/SEQ ID NO: 1. No other complement-related disorders are shown to be treated by the claimed oligopeptide. No reasonable teachings from the specification indicate that treatment of any disorders outside of PNH is reduced to practice. The skilled artisan would not consider treatment of any other complement-related disorders with R5000/SEQ ID NO: 1 as reduced to practice.	With respect to claim 61, the issue is the “comprising” language, which opens up to treatment not only of PNH but the other complement-related disorders.
(b) disclosure of drawings or structural chemical formulas
No drawings or structural chemical formulas are present that related to treatment of complement-related disorders outside of PNH. 
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure
The specification attempts to link any complement-related disorder to R5000/SEQ ID NO: 1 as universal therapeutic. For instance, the specification indicates the widely disparate conditions are considered complement-related disorders and are all equally treatable using R5000/SEQ ID NO: 1 despite any evidence showing the compound works in any disorders outside of PNH: inflammation, sepsis, ARDS, periodontitis, dermatomyositis, wounds, injuries, burns, head trauma, crush injury, ischemia/reperfusion injury, autoimmune disease, APS, CAPS, cold agglutinin disease, myasthenia gravis, Guillain-Barre syndrome, vascular disease, TMA, DIC, vasculitis, neurological disease, ALS, Alzheimer’s disease, kidney disease, Lupus nephritis, MGN, hemodialysis complications, ocular diseases, age-related macular degeneration, autoimmune uveitis, diabetic retinopathy, neuromyelitis optica, Sjogren’s syndrome, and pre-eclampsia and HELLP syndrome (see e.g. [00111]-[00180]). While each in some way involves the complement system, nothing from the specification reasonably establishes a structure/function relationship between R5000/SEQ ID NO: 1 and these widely disparate disorders.
There is an alleged nexus between the complement system and C5 in general and all of these disorders, including that modulation of the complement system with R5000/SEQ ID NO: 1 would serve to treat all of those disorders. However, the prior art casts serious doubt on the viability of such an approach, i.e. that there is a “one size fits all” approach to treatment of complement-related disorders.

	Morgan and Harris (Nat. Rev. Drug Discov. 14:857-877, published 2015) specifically indicates that only two complement targeting drugs are available (see e.g. Abstract). Morgan and Harris state “Despite this long history, few drugs have entered clinical trials, and fewer still have progressed beyond Phase I” (see e.g. p.859 Col.1). Furthermore, Morgan and Harris explicitly teach in regards to complement-targeting therapies that “…it has become increasingly clear that there will be no ‘one size fits all’ solution to complement therapies; agents that are effective in one disease might do nothing in, or even exacerbate, another. Rational design and selection of therapies will require an in-depth understanding of the way complement works in each disease.” (emphasis added, see e.g. p.859 Col.1). Even considering the available drugs for targeting complement-related diseases, Morgan and Harris state “…we boast just two anti-complement drugs that are being marketed, approved only in rare orphan diseases 
Given the strong teachings in the prior art against such an approach as claimed, as well as the specification not fully establishing that modulation of the complement system serves to treat each disease, the evidence points towards unpredictability in any structure/function relationship.
(d) representative number of samples.
	As set forth above, while the specification discusses a wide variety of complement-related disorders, it fails to show that those disorders are actually treated by administration of R5000/SEQ ID NO: 1. No reasonable structure-function relationship is established in the specification or the prior art. Furthermore, as set forth above the art casts serious doubt on the viability of such an approach in a “one size fits all” treatment. No samples are present showing actual treatment outside of PNH. The skilled artisan would not reasonably view the single disease as representative of the far broader genus of “complement related disorders”. 
	For these reasons, the claims lack written description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
1. Claims 16, 17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 24, 41, and 44 of U.S. Patent No.  10,835,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘574 patent claims an overlapping composition and method of treatment.
The ‘574 patent claims a composition containing SEQ ID NO: 1 (i.e. R5000) and an excipient (see e.g. claim 1). The ‘574 patent also claims that C5 activity is inhibited 50-99% (see e.g. claim 24), and furthermore this property represents an inherent feature of SEQ ID NO:1 (see e.g. [0091]). The ‘574 patent further claims a method of treating PNH by administering the same composition (see e.g. claim 30), where the subject has previously been treated with eculizumab (see e.g. claim 33). PNH is a complement-related disorder. This anticipates claim 16.
With respect to claim 17, the ‘574 patent also claims that the composition reduces hemolysis in a subject (see e.g. claim 9). 
With respect to claim 20, as set forth above the ‘574 patent claims treatment of PNH.
Response to Arguments:
	The Applicants summarize the rejection of record over the ‘653 application (now the ‘574 patent).
	The Examiner finds no material issues with the summary as provided.
The Applicants argue claim 16 and 17 include inhibition of residual C5 activity. The Applicants argue residual C5 activity is associated with eculizumab treatment due to alternative pathway mechanisms and C5 cleavage prior to administration. The Applicants argue the specification teaches R5000 C5 binding site enables binding to uncleaved C5 and C5b cleavage product, allowing inhibition of post-cleavage C5 activity. 
	The Examiner agrees that the claim is amended to recite residual C5 activity. The Examiner also argues that this claim limitation was addressed previously in now canceled claim 40, which recited “The method of claim 16, wherein residual C5 activity is inhibited”. Even allowing for this feature to be incorporated in claim 16, this still represents an inherent property of R5000/SEQ ID NO: 1 that is achieved in the normal and ordinary course of apply the compound in the method of ‘574. 
	The Applicants argues ‘653 does not recite residual C5 activity or inhibition, or is use of R5000 for such claimed.
	The Examiner disagrees for the same reasons above. Additionally, the ‘574 patent claims inhibition of up to 99% of C5 activity, which by necessity also includes residual activity. Further, even disregarding this the inhibition of residual C5 activity is still an inherent property of R5000/SEQ ID NO: 1 itself. 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is modified in response to the amendment and maintained.

2. Claims 16, 17, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 18-20, and 22 of U.S. Patent No. 10,328,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘115 patent claims an overlapping method and composition.
	The ‘115 patent claims a method of treating hemolysis with a C5 inhibitor comprising residues 9-12 of SEQ ID NO: 192 every 12-72 hours (see e.g. claim 1). The ‘115 patent further claims that the C5 inhibitor can be SEQ ID NO: 194, which is identical to SEQ ID NO: 1/R5000 as instantly claimed (see e.g. claim 11). The treatment can be of patients with PNH (see e.g. claim 18), including those previously treated with eculizumab (see e.g. claim 19) or those currently receiving eculizumab (see e.g. claim 20). The patient can have an eculizumab-resistant C5 polymorophism (see e.g. claim 22).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of ‘115 by specifically utilizing SEQ ID NO: 194 to treat hemolysis in a PNH patient either having previously received or currently receiving eculizumab treatment. The motivation comes from the ‘115 patents claiming of treatment with C5 inhibitors encompassing SEQ ID NO: 194, which makes it an obvious species from the genus to utilize in the separate method of treatment of patients with PNH. There would be a reasonable expectation of success because SEQ ID NO: 194 is already claimed separately for treatment of hemolysis by ‘115, leading it to be an obvious species choice for treatment of PNH. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	With respect to claim 19, the ‘115 patent claims current treatment with eculizumab, which implies that it can be co-administered.
	With respect to claim 20, as set forth above the ‘115 patent claims a C5 polymorphism. 	
	With respect to claim 21, the only known polymorphism for C5 is a p.Arg885his mutation (see e.g. Nishimur et al. N. Engl. J. Med. 370:632-639 as evidence).
Response to Arguments:
	The Applicants argue claim 16 recites inhibition of residual C5 activity. The Applicants argue ‘115 does not recite residual C5 activity inhibition, nor is use of R5000/SEQ ID NO: 1 for inhibiting residual C5 activity described. 
	The Examiner agrees that the claim has been amended to recite inhibition of residual C5 activity, but disagrees that the claims are patentably distinct from the ‘115 patent. As set forth previously in the rejection of canceled claim 40, the residual C5 activity inhibition is an inherent property of R5000/SEQ ID NO: 1. Furthermore, the ‘115 application indicates that C5 cleavage may be reduced by up to 100% (see e.g. Col.65), further indicating that the inhibition of residual C5 activity is an inherent property of the claimed inhibitors including R5000/SEQ ID NO: 1. 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658               

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658